NUMBER 13-14-00303-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

RICHARD BIANCHI,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 343rd District Court
                        of Aransas County, Texas.


                                      ORDER
     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam
      On June 2, 2014, appellant Richard Bianchi filed an “Emergency Motion for

Suspension of Judgment and Motion to Reverse, Vacate or Modify Trial Court Ruling

Enforcing Judgment.” Through this motion, appellant seeks to: (1) immediately suspend

execution of the trial court judgment entered in this case on May 28, 2014; (2) reverse,

vacate or modify the trial court’s May 30, 2014 order which rules that the May 28, 2014
judgment is immediately enforceable; and (3) hold that the trial court’s judgment is

suspended until completion of the appeal from that judgment, or in the alternative, at least

until the trial court’s plenary power expires.

       The Court, having examined and fully considered the emergency motion, is of the

opinion that it should be and is GRANTED insofar as we suspend enforcement of the

orders issued on May 28, 2014 and May 30, 2014 and order them to be stayed. This stay

is effective pending further order of this Court or final disposition of this appeal.

       The Court requests that the State of Texas, acting by and through the Aransas

County District Attorney, to file a response to the “Emergency Motion for Suspension of

Judgment and Motion to Reverse, Vacate or Modify Trial Court Ruling Enforcing

Judgment” on or before the expiration of five business days from the date of this order.

       IT IS SO ORDERED.

                                                          PER CURIAM


Delivered and filed the
2nd day of June, 2014.




                                                 2